Citation Nr: 1741892	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  11-02 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a degenerative neurologic disorder, claimed as due to exposure to contaminated water at Camp Lejeune.  

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression, to include as secondary to the degenerative neurologic disorder.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty for training from February to August 1963.  

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In July 2017, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served at Camp Lejeune, North Carolina and is presumed to have been exposed to contaminated water during service.

2.  A degenerative neurologic disorder, including essential tremors or a central nervous system disorder, was not shown during service and did not manifest to a compensable degree within one year of service separation.

3.  The Veteran's current diagnoses of essential tremors and central nervous system disorder were not incurred in service and are not etiologically related to service, including as due to exposure to contaminated water during service.


CONCLUSION OF LAW

A degenerative neurologic disorder, including essential tremors and a central nervous system disorder, was not incurred in service and may not be presumed to have been incurred in service, including as due to exposure to contaminated water at Camp Lejeune, North Carolina.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 17.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Neither the Veteran nor the representative in this case has referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran seeks to establish service connection for a neurologic disability, claimed as shaking and tremors, which he has claimed as due to exposure to contaminated water at Camp Lejeune.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.30(d).  

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, to include Parkinson's disease, as an organic disease of the nervous system, is presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  For those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), service connection may also be established under 38 C.F.R. § 3.303(b) by evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may also be granted on a presumptive basis for veterans, former reservists, and former National Guard members who were exposed to contaminants in the water supply while serving at U.S. Marine Corps Base Camp Lejeune, North Carolina, for no less than 30 days (either consecutive or nonconsecutive) from August 1, 1953, to December 31, 1987.  See 38 U.S.C.A. §§ 1101, 1112, 1137; Diseases Associated with Exposure to Contaminants in the Water Supply at Camp Lejeune, 82 Fed. Reg. 4,173 (Jan. 13, 2017) (to be codified at 38 C.F.R. §§ 3.307, 3.309).  This presumption may be rebutted by affirmative evidence to the contrary.  Id.  

The following diseases are deemed associated with exposure to contaminated water at Camp Lejeune: kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer.  Id.  

Notwithstanding the foregoing presumption provisions for exposure to contaminated water at Camp Lejeune, a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

As noted, the Veteran has asserted that he has a degenerative neurologic disorder manifested by shaking and tremors that was incurred as a result of his exposure to contaminated water at Camp Lejeune.  The Veteran's service personnel records reflect that the Veteran was stationed at Camp Lejeune from May 23, 1963, to August 24, 1963.  Therefore, exposure to contaminated water is presumed.

However, review of the record does not reveal the Veteran has been diagnosed with a disease that has been deemed as associated with exposure to contaminated water at Camp Lejeune on a presumptive basis.  

As an initial matter, the Board notes the Veteran has submitted several memorandums and articles which indicate that "neurobehavioral effects" is one of several conditions for which VA will provide healthcare for Veteran's exposed to contaminated water at Camp Lejeune; however, that particular law is limited to healthcare only.  As noted above, the only diseases for which a presumption of service connection (i.e., compensation) is available are kidney cancer, liver cancer, Non-Hodgkin's lymphoma, adult leukemia, multiple myeloma, Parkinson's disease, aplastic anemia and other myelodysplastic syndromes, and bladder cancer-none of which are reflected in the record.  

Post-service treatment records show the Veteran has sought treatment for tremors in both of his hands and upper extremities since June 2006.  Clinicians initially suspected the Veteran may have had Parkinson's disease, as reflected in the June 2006 private treatment record from Drs. Shook and Agustin, but subsequent treatment records show that he was, instead, diagnosed with a central nervous system disorder, which clinicians attributed to his history of significant lumbar and cervical spinal stenosis and radiculopathy.  See October 2010 statement Dr. Yu.  In March 2017, Dr. Agustin evaluated the Veteran to rule out the possibility of Parkinson's disease as his tremors had worsened and were more pronounced in both upper extremities, his head, and his whole body; however, the findings of a DAT scan favored essential tremors over Parkinson's disease and the diagnosis of essential tremors was provided.  See May 2017 private treatment record from Dr. Augustin.  

Nevertheless, in August 2017, Dr. Agustin submitted a statement wherein he opined that the Veteran's current diagnoses of Parkinson's disease and essential tremors were most likely caused by events during service.  In support of his opinion, Dr. Agustin stated that the Veteran has clinical features of Parkinson's tremors in the right upper extremity which is usual in early stages of Parkinson's disease.  He also noted that, although the DAT scan favors essential tremors over Parkinson's, essential tremors are usually bilateral in involvement.  

Although Dr. Agustin's August 2017 statement purports to establish that the Veteran has a current diagnosis of Parkinson's disease, the Board finds that his statement is outweighed by the other evidence of record which does not confirm the diagnosis of Parkinson's disease.  As noted, the treatment records from March and May 2017 reflect that Dr. Agustin performed the DAT scan to confirm or rule out the possibility of Parkinson's disease, which revealed findings that favored the diagnosis of essential tremors over Parkinson's disease.  This objective, clinical evidence is considered particularly competent, credible, and probative evidence with respect to the Veteran's current disability.  

Although Dr. Agustin attempted to discredit the findings of the DAT scan by noting that essential tremors are usually bilateral, the Board notes that the treatment records show the Veteran's tremors affected both of his upper extremities, as reported by the Veteran and observed by the examiner.  See e.g., private treatment records dated March and May 2015.  The treatment records reflect that the Veteran's tremors were more severe or pronounced in his right upper extremity but there is no evidence suggesting that the tremors did not affect both upper extremities.  Therefore, as Dr. Agustin's August 2017 statement is based upon an inaccurate factual basis, his opinion is afforded no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

There is no other competent lay or medical evidence of record which shows the Veteran has been diagnosed with Parkinson's disease or any other diseases that has been associated with exposure to contaminated water at Camp Lejeune.  Indeed, essential tremors and central nervous system disorder are not specifically designated as diseases associated with such exposure and, thus, a nexus linking the Veteran's current disabilities and military service cannot be presumed under the law, regardless of his exposure to contaminated water during service.

Additionally, because there is no competent diagnosis of Parkinson's disease in the record, presumptive service connection for such as a chronic disease under 38 C.F.R. §§ 3.307 and 3.309 is not warranted.

The Board also concludes that the evidence does not support a finding that the Veteran's essential tremors or central nervous system disorder had their onset in service or within one year of discharge.  Service treatment records do not contain any complaints, treatment, or findings of shaking, tremors, or other symptoms that may be attributable to the claimed neurologic disorder.  Moreover, there is no lay or medical evidence indicating a link between the Veteran's military service and his essential tremors or central nervous system disorder.  In this regard, the Board finds probative that, when the Veteran initially sought treatment for tremors in June 2006, he did not report that the tremors began in or were otherwise related to his military service; nor have his examining physicians attributed his tremors to service.  Instead, as noted, Dr. Yu stated that his central nervous system disorder was due to his history of significant lumbar and cervical spinal stenosis and radiculopathy, neither of which are shown to have been incurred during service.  

The Board notes that the Veteran has not been afforded a VA examination in conjunction with this claim.  However, the Board finds a VA examination and opinion are not needed, as there is no probative indication that the Veteran's current essential tremors or central nervous system disorder may be associated with his service, including credible lay evidence of continuity of related symptomatology or medical evidence suggesting a link between his service and current disabilities were manifested many years after service.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  As such, a VA examination and medical opinion are not required in connection with this claim. 

The Board has considered the Veteran's lay assertions in support of his claim.  However, to the extent the Veteran asserts the existence of a medical relationship between his current disabilities and military service, the Board finds that such assertions provide no persuasive support for the claim, as the Veteran is not shown to have the medical training and expertise to competently opine on such a complex medical matter.  See e.g. Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  His assertions in this regard have no probative value.

In summary, the preponderance of the evidence is against a finding that the Veteran's essential tremors or central nervous system disorder were incurred in or are otherwise related to his military service, including his exposure to contaminated water at Camp Lejeune, on a direct or presumptive basis.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine is not for application and his claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Entitlement to service connection for a degenerative neurologic disorder, to include as due to exposure to contaminated water at Camp Lejeune, is denied.  


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder, which has been variously diagnosed as an anxiety disorder and depression.  See e.g., VA treatment records dated October 2009, October 2010, and August 2016.  Parenthetically, the Board notes the VA treatment records also contain a diagnosis of post-traumatic stress disorder (PTSD): however, during the July 2017 hearing, the Veteran testified that he is not seeking service connection for PTSD.  

Instead, the Veteran has asserted that his psychiatric disorder is secondary to his neurologic disorder; however, as discussed above, service connection has not been established for the neurologic disorder and, thus, there is no basis on which to grant service connection for the psychiatric disorder as secondary to that condition.  However, there remains a question as to whether the Veteran's psychiatric disorder is related to his military service.  

In this regard, the lay and medical evidence shows the Veteran has experienced depression intermittently since his period of active duty for training.  Indeed, service records show the Veteran complained of depression, excessive worry, and nervous trouble during examinations conducted in February 1966 and January 1967, and an October 2010 VA treatment record shows the Veteran reported being depressed off and on since service.  Notably, the October 2010 VA treatment record reflects that the Veteran reported that, among other symptoms, he experiences nightmares of losing friends in service and, although he did not actually serve in combat, he believes his nightmares are a result of the training films that showed combat and brutality.  

Given the foregoing, the Board finds the Veteran should be afforded a VA examination to determine if any psychiatric disorder manifested during the appeal period was incurred in or is otherwise a result of his military service.  Indeed, VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

While on remand, the AOJ should also ensure that the record contains all evidence relevant to the claim remaining on appeal by affording the Veteran another opportunity to identify any outstanding treatment records pertinent to his claim and obtaining any outstanding VA treatment records dated from August 2016 to the present.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Request the Veteran identify any outstanding private treatment records relevant to the claim on appeal, i.e., any private records showing treatment for a psychiatric disability since August 1963.  

After obtaining any necessary authorization from the Veteran, all identified records should be obtained, to include all outstanding VA treatment records dated from August 2016 to the present.

2. Schedule the Veteran a VA mental disorders examination to determine the etiology of all current psychiatric disabilities.  

The claims file, including this REMAND, must be made available to the examiner, and the examination report should include discussion of the Veteran's documented history and lay assertions.  All indicated tests and studies should be accomplished (with all findings made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.

After review of the record and examination of the Veteran, the examiner should identify all psychiatric diagnoses the Veteran has had during the pendency of this appeal, i.e., since August 2009 (even if currently asymptomatic or resolved).  

For each identified disability, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the disability had its onset during service or is otherwise related to his period of active duty for training.  

In addressing the above, the examiner must consider and discuss all relevant medical evidence and lay assertions-to include the evidence showing the Veteran has experienced depression and other psychiatric symptoms intermittently since service.  See e.g., reports of medical history dated February 1966 and January 1967; October 2010 VA treatment record.

A rationale must be provided for each opinion offered.  

3. Readjudicate the claim on appeal.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


